Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment
Applicant’s amendment filed 7/22/2021 (filed a day before the mailing of the restriction requirement) and amendment filed 9/23/2021 have been entered and received.  Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68, 71 have been amended and claims 4-12, 14, 16-23, 25-27, 29-34, 36-43, 45, 46, 48-51, 53-55, 59-62, 64, 65, 69 and 70 have been cancelled.
Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 and 71 are pending

Election/Restriction
Applicant’s election without traverse of Group II in the reply filed on 9/23/2021 is acknowledged.
It is noted that in Applicant’s response to the restriction requirement, that the amendment to the claims changed the dependency of claims 3, 13, 15, 24, 28, 35, 44, 46-47, 52, 56-58, 63, 66-68 from claim 1 in Group I to claim 2 of Group II.  Upon review of the recited and required amendments and limitations of claims 1 and 2, the steps of claim 1 appear to be part of the last steps of claim 2, and do not appear to be a burden to examine together.  Accordingly, the restriction between groups I and II is withdrawn.
Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 and 71 are pending.  Claim 71 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/23/2021.  
The examiner has required restriction between product or apparatus claims and process claims, in this case the group directed to the method and not the product (claim 71) has been elected.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 drawn to a method of determining tumor burden in a sample by creating a library, providing a catch and determining reads to provide a value which excludes functional and germline alterations are currently under examination.

Priority
This application filed 8/28/2018, is Continuation of PCT/2017/019763 filed 2/7/217, which claims benefit to US provisional application 62/301534 filed 2/29/2016.


Information Disclosure Statement
The nine information disclosure statements (IDSs) are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Upon review of the specification it is noted that the listing of references in the specification is not a proper information disclosure statement.  See staring on page 1 and throughout.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

It is noted that upon search and review of the listed inventors, application 16/371589 (Notice of Allowance mailed 12/8/2021) was identified.  While the claims of each comprise analysis of tumor burden ‘589 is directed to specific treatment steps not provided in the instant specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 2 are vague and unclear in the limitation for ‘determining a value for the tumor mutational burden’ because while the claim recites it ‘is a function’ of somatic alterations, neither the claims provide how this value is obtained and in review of the specification no particular function or means of determining the necessary value nor any given value relative to an evaluation is not provided to accomplish the evaluation required of the claim.  Further, the claim indicates types of alterations that are to be excluded, however it is unclear how such alterations are determined or established or differentiated from any somatic alteration.  Review of the specification fails to provide a clear definition or list of such types of alterations wherein the skilled artisan in evaluating a sequence read provided in the first step would readily know if it is a functional or germline or other type of somatic alteration to include or exclude it as part of the evaluation and determining steps.  Step (i) is acknowledged to set forth it is relative to a reference sequence, but there is no defined reference sequence that could provide for all these possible variations.  Claim 3 sets forth ten means of expressing the mutational burden, but again 
More clearly setting forth how a value is determined and what specific types of alterations are used in the determination would address the basis of the rejection.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Specifically the requirement related to differentiating any possible ‘alteration’ as a functional, germline or even as an alteration without reference when only a sequence read representing genomic intervals (i.e. sequence reads) are provided.

When the claims are analyzed in light of the specification, the invention encompasses an enormous number of sequences, however the specification teaches only generically provides for what may exist and no specific means of defining an observed variation relative to any reference to have any effect or even represent an ‘alteration’ since it may represent allele or loci differences that exist in a population.
In analyzing whether the written description requirement is met for genus claims, it is first determined whether a representative number of species have been by full structure.  The instant specification teaches generically that sequences can comprise alterations, and even more specifically that in tumor progression that increased number of alterations can be observed.  
Next, it is determined whether a representative number of species have been sufficiently described by other relevant identifying characteristics (e.g. other nucleotide sequences or positions with in a specific gene or nucleic acid), specific features and functional attributes that would distinguish different members of the claimed genus.  In the instant case the specification provides the required structural limitation as possible function outcomes of the alteration such as having any possible effect on cell division, any form of growth and any affect, positive or 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.) The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)  In this case, for any sample source and any type of alteration, the skilled artisan cannot envision the detailed chemical structure of the encompassed [nucleic acids, polymorphisms, amino acids, etc, use what is appropriate for the situation] regardless of the complexity or simplicity of the method of possible identification through other methodologies. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it. 

In conclusion, the limited information provided regarding the types of necessary alterations identified from simply providing a sequence in step a) is not deemed sufficient to reasonably convey to one skilled in the art nucleic acid molecules or sequences that are necessary for the steps of determining and evaluating as required of the claims.
Thus, having considered the breadth of the claims and the provisions of the specification, it is concluded that the specification does not provide adequate written description for the claims.




.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 13, 15, 24, 28, 35, 44, 47, 52, 56-58, 63, 66-68 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claims 1 and 2 are generally drawn to a method of determining tumor burden in a sample.  Claim 2 provides that one creates a library with sequences that represent tumor samples, based on alignment of the reads obtained, analyzing and determining reads to provide a value which excludes functional and germline alterations are currently under examination.  Dependent claims set forth how the value is expressed or relative to (claim 3), possible sample sources of the sample and descriptive attributes as to what the alteration functions may be (claim 15).
For step 1 of the 101 analysis, the claim 1 is not found to be directed to a statutory category as it sets forth simple instructions to evaluate sequence data and provide a value.  Claim 2 is found to be directed to a statutory category of a method that requires creation of a library for further analysis.  For purposes of compact prosecution, claim 1 will be interpreted to comprise the steps required to physically provide for sequences that are subsequently analyzed for tumor burden.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of analyzing possible alterations that may be present in the sequence data and correlating variations to tumor burden values.   In review of the specification and recited steps, the aligning and 
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims do not have an additional element to which the judicial exception is applied.  The claims provide an additional element that provides sequence data, which is separate from the analysis step.  This judicial exception requires steps recited at high level of generality and is not found to be a practical application of the judicial exception as broadly set forth.
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, and given the evidence of record the claims do not provide for any additional element to consider under step 2B which appears to provide for any improvement when viewed as the claim as a whole.  While the claims encompass comparing a small number of sequences, to the extent that the steps of analysis can be done using a computer and known software it is noted that explaining the Alice framework, the Court wrote that "[i]n cases involving software innovations, [the step one] inquiry often turns on whether the claims focus on the specific asserted improvement in 
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are could be stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
In the analysis for 101 it is to determine whether any element or combination of elements, in the claim is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception.  No additional steps are recited in the instantly claimed invention that would amount to significantly more than the judicial exception.  Without additional limitations, a process that employs mathematical algorithms (aligning sequences) to manipulate existing 
One way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Conclusion
No claim is allowed.
Before the filing date, many groups have investigated molecular and genetic alterations present in tumors that correlate with outcome and used tumor-derived signatures that are associated with the risk of progression and even death from cancer.  For example Hieronymus et al (PNAS July 29, 2014, vol. 111 no. 30 pages 11139–11144) provide an analysis and evidence 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/Joseph Woitach/            Primary Examiner, Art Unit 1631